IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                November 3, 2008
                                No. 08-60297
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

JAMES VAUGHN RANKIN

                                           Defendant-Appellant


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 3:04-CR-186-1


Before JONES, Chief Judge, and STEWART and OWEN, Circuit Judges.
PER CURIAM:*
      James Vaughn Rankin appeals the district court’s denial of his motion for
an extension of time to file an appeal under FED. R. APP. P. 4(b)(4). He argues
that the district court abused its discretion when denying his motion. Although
the district court determined that Rankin failed to establish both good cause and
excusable neglect for an extension, on appeal Rankin relies solely upon the good
cause requirement of Rule 4(b)(4). He argues that he changed his mind about
appealing within the time permitted by Rule 4(b)(4), his appeal is nonfrivolous,


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-60297

and he could not focus on the decision to appeal because, after the judgment was
entered, he was transferred to a different facility.
      “Rule 4 provides limited recourse for defendants who miss the filing
deadline by permitting the district court, upon finding good cause or excusable
neglect, to extend the time to file a notice of appeal for up to 30 days from the
expiration of the time otherwise prescribed.” See United States v. Plascencia,
537 F.3d 385, 388 (5th Cir. 2008). Rule 4 is an inflexible claims processing rule
that the district court may strictly enforce. See id. at 389, n.14. The district
court did not abuse its discretion by determining that Rankin failed to establish
good cause that warranted an extension of time under Rule 4(b)(4). See Rule
4(b)(4); United States v. Clark, 193 F.3d 845, 846 (5th Cir. 1999).
                                                                      AFFIRMED.




                                        2